DAVIS, District Judge,
now delivered his opinion. After remarking that tbe case was peculiar, and having much in tbe various transactions that was strange, be proceeded shortly to recapitulate tbe facts. Passing over tbe exceptions taken to tbe jurisdiction, and tbe point raised, whether tbe libellant was entitled to any relief either in a court of law or equity, be held that Clark, having abandoned bis character of consignee, bad placed himself in a position that did not permit tbe court to enforce tbe instruments articled as bottomry bonds. He gave up tbe relation of consignee, in wbicb, under proper circumstances, a bond might be taken to himself, and chose to employ the vessel as be saw fit, without accounting for the earnings. It was impossible that these bonds could be sustained here, whatever might be done in any other jurisdiction. The judge then declared that he must dismiss tbe libel with costs to the claimants.